Citation Nr: 1716614	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  11-33 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling prior to April 27, 2015.

2.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The Veteran had active military service from November 1968 to August 1972.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that granted service connection for PTSD and assigned an initial 50 percent evaluation from December 22, 2009.

A December 2014 rating decision denied entitlement to a TDIU and assigned an effective date of February 21, 2014 for the grant of a 20 percent rating for bilateral hearing loss, to which the Veteran submitted a timely notice of disagreement (NOD) (2/26/15 VBMS Notice of Disagreement).  

In July 2015, the Board remanded the Veteran's case to the Agency of Original Jurisdiction (AOJ) to comply with his request to testify before the Board.  The Board noted the Veteran's attorney request for a hearing before a decision review officer (DRO) regarding the claims for a TDIU and earlier effective date for the 20 percent rating for bilateral hearing loss and declined jurisdiction over the matters.  The attorney withdrew that hearing request (12/29/15 VBMS Correspondence).  

In a March 2016 decision, the Board denied an initial rating higher than 50 percent for PTSD prior to April 27, 2015, and granted a 70 percent rating from April 27, 2015.  At that time, the Board noted the Veteran's attorney's written arguments in favor of a TDIU grant as part of the issue on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board observed that the attorney did not withdraw the request for a DRO hearing and that the matter of entitlement to a TDIU was part of a separate pending appeal, to which the RO had to issue a statement of the case (SOC).  The Board declined jurisdiction of the matter of entitlement to a TDIU, and noted that it would be adjudicated in a subsequent Board decision if the Veteran perfected a timely appeal. 

The Veteran appealed that portion of the Board's March 2016 decision that denied an initial rating higher than 50 percent for PTSD prior to April 27, 2015 to the United States Court of Appeals for Veterans Claims (Court).  In that litigation, in November 2016, the appellant and the VA General Counsel agreed to a Joint Motion for Partial Remand to the Board (JMR), finding that remand was warranted because the Board did not provide adequate reasons or bases as to whether he was entitled to a rating higher than 50 percent prior to April 27, 2015 (11/21/16 VBMS CAVC Decision).  The Court vacated that portion of the Board's decision that denied an initial rating higher than 50 percent prior to April 27, 2015, and remanded the matter to the Board, consistent with the JMR.  The JMR specifically noted that the parties did not wish to disturb the part of the Board decision that declined to accept jurisdiction of the TDIU claim.  A copy of the Court's Order is in the claims file.

In July 2016, the Veteran's attorney withdrew a claim regarding bilateral hearing loss and the hearing request (7/22/16 VBMS Email Correspondence).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AOJ.


FINDING OF FACT

Resolving doubt in the Veteran's favor, prior to April 27, 2015, and since the initial grant of service connection on December 22, 2009, his PTSD has been manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; total impairment is not shown at any time prior to April 27, 2015.


CONCLUSION OF LAW

The criteria for an initial rating of 70 percent, but not higher, for PTSD have been met from December 22, 2009 to April 26, 2015.  38 U.S.C.A. §§ 1155, 5103 (West 2014); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations obligate VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

This appeal arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has obtained all available records, including service treatment records and VA and non-VA medical records.  

The Veteran underwent VA examination in February 2010, and the examination report is of record.  The February 2010 VA examination report is adequate for rating purposes as the claims file was reviewed, the examiner considered an accurate history, and provided findings sufficient to rate the PTSD disability. 

The basis for the JMR was that the Board did not provide adequate reasons or bases as to whether the Veteran was entitled to an initial rating higher than 50 percent for PTSD prior to April 27, 2015.  This decision attempts to remedy these deficiencies.

The Board finds the duties to notify and assist have been met.





II. Facts and Analysis

Contentions

The Veteran contends that the severity of his PTSD warrants a rating higher than 50 percent prior to April 27, 2015 (see e.g., 3/10/17 VBMS VA 21-4138 Statement in Support of Claim).  Throughout the appeal period, he experienced anger and mood problems, nightmares, difficulty with interpersonal relationships, problems dealing with stress, depression, and anxiety.  The Veteran had suicidal ideations "for a very long time" and prior to 2015, but not daily, that he variously reported to VA medical providers, although he preferred not to discuss such thoughts.

The Veteran noted that he received inpatient treatment for PTSD in 2013 that helped in the short term, but his severe PTSD symptoms returned, and he was unable to work since then.  He was only able to work at his job because the owner was his supervisor and friend and extended himself to keep the Veteran employed.  The Veteran worked alone and was sheltered with special accommodations for many years because of their friendship and history.  He was able to leave work on bad days if needed, due to PTSD, that happened "quite frequently", and he missed a lot of time from work because of PTSD.  The Veteran stopped working in 2013 during his inpatient treatment and subsequently lost his job.  Due to the severity of his PTSD, the Veteran knew he could not work for another employer.

Thus, the Veteran maintains that an initial rating higher than 50 percent is warranted for his PTSD prior to April 27, 2015.

Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2016).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet App 119, 125-26 (1999).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2016). 

The Veteran's statements describing the symptoms of his service-connected PTSD are deemed competent.  These statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.

The General Rating Formula for Mental Disorders, including Diagnostic Code 9411, that evaluates PTSD, provides the ratings for psychiatric disabilities. 

A 50 percent rating is warranted if the disability is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Effective August 4, 2014, VA promulgated an interim final rule regarding the use of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (5th Ed.) (DSM-V) with regard to all applications for benefits relating to mental disorders.  70 Fed. Reg. 45,093 (Aug. 4, 2014).  Specifically, this rulemaking was to update 38 C.F.R. Parts 3 and 4, including 38 C.F.R. § 4.125, to conform to the DSM-V because the DSM-IV had been rendered outdated upon the publication of the DSM-V in May 2013.  Id. at 45,094.  The rulemaking included an applicability date of August 4, 2014, providing that:

The provisions of this interim final rule shall apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after the effective date of this interim final rule.  The Secretary does not intend for the provisions of this interim final rule to apply to claims that have been certified for appeal to the Board of Veterans' Appeals or are pending before the Board of Veterans' Appeals, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit. 

Id. (emphasis added).

So, the DSM-IV would apply as this case was certified to the Board in October 2012 (10/16/12 VBMS VA 8 Certification of Appeal), prior to the new rule.  Much of the relevant evidence in this case was obtained during the time period that the DSM-IV was in effect, and the Board will consider this information as relevant to this appeal.  Furthermore, there is no indication that the Veteran's diagnosis would be different under the DSM-V. 

According to DSM-IV, Global Assessment of Functioning (GAF) is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  The GAF score must be considered in light of the actual symptoms of the Veteran's disorder, that provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a).

Under DSM-IV, a GAF score of 41 to 50 is commensurate with serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF score of 51 to 60 indicates moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Rather, GAF scores are but one factor to be considered in conjunction with all the other evidence of record.

When it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998); see also 38 C.F.R. § 3.102 (2016); Mauerhan v. Principi, 16 Vet. App. 436 (2002) (stating that factors listed in the rating formula are examples of conditions that warrant a particular rating and are used to help differentiate between the different evaluation levels).

A veteran may only qualify for a given rating based on mental disorder by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Although a veteran's symptomatology is the primary consideration in assessing a disability rating based on a mental disorder, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in "most areas" for the 70 percent rating.  Vazquez-Claudio v. Shinseki 713 F.3d 112 (Fed. Cir. 2013).

Analysis

Prior to April 27, 2015, the assigned GAF scores have been indicative of moderate to serious disability.  On one occasion, in December 2009, the Veteran was noted to have a GAF score of 47 (12/30/15 VBMS Medical Treatment Record Government Facility (1st set), p. 9) and on two occasions (during the February 2010 VA examination and in April 2010), he was noted to have a GAF score of 50 (10/4/11 VBMS Medical Treatment Record Government Facility, page 17), all indicative of serious impairment.  Clinicians in October 2011 and April 2013 assigned GAF scores of 56 and 54, respectively, commensurate with moderate disability (12/29/15 VBMS Medical Treatment Record Government Facility, pps. 1, 7).

The primary consideration is the overall level of impairment, as due to any symptoms.  In Vazquez-Claudio, the Federal Circuit held that the deficiencies that would warrant a 70 percent rating must be due to symptoms that are the equivalent in severity to those listed as examples in the 70 percent criteria.  Such symptoms or their equivalent have been demonstrated in this case prior to April 27, 2015.  Indeed, the record shows that the February 2010 VA examiner noted that the Veteran had no social functioning and moderate to severe PTSD.  

Anger management issues were noted in April 2013 and in November 2013, when the Veteran was admitted for VA inpatient PTSD treatment (12/30/15 VBMS Medical Treatment Record Government Facility (1st set), pp. 25, 34; 12/30/15 VBMS Medical Treatment Record Government Facility (2nd set), p. 1).  Progress in identifying maladaptive coping skills was noted when he was discharged in February 2014 and, in February 2015, the Veteran was "overwhelmed" by his PTSD and feared becoming explosive-although he denied he would be verbally or physically explosive but would become "passive explosive" (12/30/15 VBMS Medical Treatment Record Government Facility (2nd set), pp. 16, 30).  In April 2015, J.M., Ph.D., reported that the Veteran's PTSD imposed "very severe" limitations on his social and occupational functioning since at least 2009 (6/17/15 VBMS Medical Treatment Record Non-Government Facility, page 1). 

The Veteran's former employer and friend, T.Q., noted that the Veteran "was very irritable and had anger issues" according to an April 2015 statement (6/24/15 VBMS Buddy/Lay Statement; 10/3/14 VBMS VA 21-4192 Request for Employment Information in Connection with Claim for Disability Benefits).  The Veteran did not get along or work well with others and had "numerous conflicts and disagreements" with coworkers and supervisors, such that he was permanently removed from situations in which he was required to work with others to avoid being fired.  He was allowed to work alone but had difficulties meeting the performance requirements of his job.  T.Q. had to be the Veteran's direct supervisor, even though he was company owner, because the Veteran could not work or get along with other people.  

According to T.Q., the Veteran "took a lot of time off" because of his psychiatric problems, including completely missing work and frequently needing to leave work early.  He had good and bad days, with no predictability.  The Veteran was supposed to work a full time schedule but that did not happen because of his PTSD.  T.Q. allowed the Veteran to isolate himself from other employees, be irritable, have a bad attitude and anger outbursts, work alone, and excessively miss work or leave work early, because they knew each other for over twenty years.

The record shows that the PTSD has caused deficiencies in the areas of work, judgment, and mood.  The Veteran completed three years of high school and his work impairments indicate that he would also have deficiencies in the area of school should he attempt to return.  The December 2009 outpatient VA mental health psychiatry note (12/30/15 VBS Medical Treatment Record Government Facility (1st set), p. 1) and the February 2010 VA examiner indicate that the Veteran worked full time.  However, as discussed above, his former employer stated that did not happen due to PTSD.  The February 2010 examiner reported that the Veteran's PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The examiner noted the Veteran's dysphoric mood, restricted affect, and feelings of detachment or estrangement from others.  

In December 2013, Dr. D.D., the PTSD Program Director of the Miami VA Healthcare System, stated that the Veteran's chronic PTSD affected his ability to function in his social and occupational roles and that he had difficulties sustaining employment, in part, due to his psychiatric problems (1/21/14 VBMS Summaries of Inpatient Treatment).

The Veteran was married and reported a cold and distant relationship with his wife according to the December 2009 VA psychiatry note (12/30/15 VBS Medical Treatment Record Government Facility (1st set), p. 1) and February 2010 VA examiner.  He reported a normal relationship with his three children in December 2009, although he told the February 2010 examiner that he had only occasional contact with his children,  But, in November 2013 (12/30/15 VBMS Medical Treatment Record Government Facility (2nd set), p. 6), the Veteran reported little contact with his sons and that he was close to his adopted daughter.  In February 2015, he described attending his grandchildren's soccer games 12/30/15 VBMS Medical Treatment Record Government Facility (2nd set), p. 30).

Clinical records discuss the Veteran's sleep difficulty, avoidance of groups and close relationships, depression, anxiety and excessive worry, feelings of worthlessness, emotional responses, and restricted affect and mood (12/30/15 VBMS Medical Treatment Record Government Facility (1st set), pp. 1, 21, 25, 29, 34; 12/30/15 VBMS Medical Treatment Record Government Facility (2nd), pp. 6, 9, 18, 19).  While improved insight and judgment were reported in February 2014 when he was discharged from the PTSD program (12/29/14 VBMS CAPRI, 5), in June 2014, the Veteran reported that his symptoms were "close to before" and that it was a "daily struggle" and, in August 2014, he said he was not doing too well and was "relapsing" with his anger and mood for no reason (12/30/15 VBMS Medical Treatment Record Government Facility (2nd set), pp. 19, 26).

Given the above, the level of impairment shown is commensurate with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood prior to April 27, 2015.

The record does not show, however, that prior to April 27, 2015, the Veteran had total occupational and social impairment as is contemplated in the criteria for a 100 percent rating. 

The record does not show the example symptoms listed in the criteria for a 100 percent rating.  Indeed, VA clinicians, and the examiner in February 2010, reported that the Veteran was oriented.  Gross impairment in thought processes or communications, delusion or hallucinations, or grossly inappropriate behavior; have not been documented in the clinical record or in the statements from the Veteran.  The examiners found no evidence of auditory or visual hallucinations or delusions or psychotic thought.  The Veteran's thought processes were logical and coherent, his speech was normal, and he repeatedly denied having homicidal ideations or plans.  Clinicians and the examiner described the Veteran as well-groomed and able to maintain his personal hygiene.

The Veteran has also not had symptoms of similar severity, frequency and duration as those listed in the criteria for a 100 percent rating.  He had a long term, albeit, distant relationship with his wife.  He has children and, according to the VA examiner, had one ex-military friend whom he considered a close friend, with whom he has had good relationships.  Thus, the record does not show symptoms that approximate total social impairment.

The Veteran reported in 2017 that he had suicidal ideation that he did not discuss with clinicians.  Records show that he denied suicidal ideation in the December 2009 VA psychiatry note, but reported a suicide attempt in 1999.  He denied suicidal ideation during the February 2010 VA examination, and an April 2010 clinical record shows a low suicide risk (10/4/11 VBMS Medical Treatment Record Government Facility, p. 16).  The Veteran denied suicidal ideation in October 2011 and April 2013 but reported nonspecific suicidal thoughts when hospitalized by VA in November 2013 (12/30/15 VBMS Medical Treatment Record Government Facility (1st set), pps. 1, 25, 34; 12/30/15 VBMS Medical Treatment Record Government Facility (2nd), p. 9).  The February 2014 discharge record indicates that he denied suicidal ideation (12/2914 VBMS CAPRI, p. 2).  In June 2014, the Veteran said he did not feel like hurting himself anymore but suicidal ideation was noted in August 2014 (12/30/15 VBMS Medical Treatment Record Government Facility (3rd set), pps. 19, 26).  No suicidal ideation was reported in February 2015 (12/29/15 VBMS Medical Treatment Record Government Facility, p. 44).   

Given the above, the level of impairment shown is not commensurate with total occupational and social impairment due to the service-connected PTSD.

As alluded to and by resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's overall disability picture is more nearly approximated by an initial 70 percent rating, but no higher prior to April 27, 2015.  The Board finds that the record shows this 70 percent level of impairment since the grant of service connection on December 22, 2009.  However, the preponderance of the objective medical and other credible lay and medical evidence of record is against a rating in excess of 70 percent prior to April 27, 2015.  The benefit of the doubt has been resolved in the Veteran's favor to this extent. 38 U.S.C.A. § 5107 (b).

The manifestations of the Veteran's PTSD disability include irritability, social isolation, anxiety, sleep problems, and depressed mood.  The rating schedule contemplates all symptoms resulting in impairment of social and occupational functioning.  These manifestations are contemplated in the relevant rating criteria.  Diagnostic Code 9411.  No additional manifestations have been reported, thus indicating that there are not additional manifestations beyond the scope of the rating criteria.

Neither the Veteran nor his attorney has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

The Board finds that at no time since the Veteran filed his most recent claim for service connection for PTSD has the disability on appeal been more disabling than as currently rated under the present decision of the Board.  Fenderson.


ORDER

Prior to April 27, 2015, and since December 22, 2009, entitlement to an initial rating of 70 percent for PTSD is granted.





REMAND

The December 2014 rating decision denied entitlement to a TDIU.  The Veteran submitted a NOD as to this decision in February 2015 (2/26/15 VBMS Notice of Disagreement).  A SOC was not issued and, in July 2017, his attorney stated that the Veteran was "continuing and still wishes to pursue his appeal for the TDIU issue" (7/22/16 VBMS Email Correspondence).   The Board is required to remand this issue so that a SOC can be provided.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case regarding the matter of entitlement to a TDIU.  Do not certify or return this issue to the Board, unless the Veteran submits a timely substantive appeal. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


